Citation Nr: 1122973	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from August 2002 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran educational assistance benefits under the Post-9/11 GI Bill due to participation in the Loan Repayment Program.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 received in January 2010, the Veteran requested a videoconference hearing in this matter before the Board.  To date, no such hearing has been provided.  In view of the pending hearing request in this matter, the Board must remand the case to ensure that the Veteran is afforded all due process of law.  

Accordingly, this case is REMANDED for the following development:

1.  The RO should schedule the Veteran for a Video Conference Board Hearing in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.


2.  Thereafter this case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


